COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
                                                                  No. 08-11-00088-CV
 KRISTAL NAPPER,                                  §
                                                                    Appeal from the
                   Appellant,                     §
                                                                  383rd District Court
 v.                                               §
                                                                of El Paso County, Texas
 DOMINIQUE JENKINS,                               §
                                                                   (TC# 2011CM676)
                   Appellee.                      §

                                  MEMORANDUM OPINION

       The clerk’s record for this appeal was due on April 10, 2011. The district clerk notified this

Court that the record would not be filed because Appellant did not make financial arrangements for

its preparation. On April 12, 2011, the Clerk of this Court notified Appellant that the Court intended

to dismiss the appeal for want of prosecution unless she could show grounds for continuing it within

ten days. The notice indicated that if no response was received, the appeal could be dismissed

without further notice. Appellant has not responded.

       When the clerk’s record is not filed because the appellant failed to pay for it, we may dismiss

the appeal for want of prosecution, unless the appellant cures the deficiency or shows that she is

entitled to proceed without payment of costs. TEX . R. APP . P. 37.3(b). Appellant has been notified

of the deficiency, but has neither cured it nor shown her entitlement to proceed without payment of

costs. Accordingly, we dismiss the appeal for want of prosecution.

                                               GUADALUPE RIVERA, Justice

May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.